DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ger et al. (US 2011/0148306).
	In regard to claim 1, Ger et al. teach a display device comprising: a first light emitting diode (D1); a first switch (Q1), a first terminal of the first switch receiving a first electrical signal, a second terminal of the first switch being coupled to an anode of the first light emitting diode (fig. 2, Q1 coupled to anode of D1); a second switch (Q2), a first terminal of the second switch receiving a second electrical signal, a second terminal of the second switch being coupled to the anode of the first light emitting diode (fig. 2, entire device coupled together); a second light emitting diode, an anode of the second light emitting diode being coupled to the anode of the first light emitting diode (D1 coupled to D2); a third switch (Q3), a first terminal of the third switch receiving a third electrical signal, a second terminal of the third switch being coupled to a cathode of the first light emitting diode (fig. 2, entire device coupled together), a fourth switch (Q4), a first terminal of the fourth switch receiving the third electrical signal, a second terminal of the fourth switch being coupled to a cathode of the second light emitting diode (fig. 2, entire device coupled together), wherein whether the first switch, the second switch, the third switch, and the fourth switch are switched on or off is determined by whether the first light emitting diode and the second light emitting diode are damaged or not (fig. 2, the combined status of all four switches is determined based on all of the diodes including the first and second diodes); and a first controller configured to detect whether the first light emitting diode and the second light emitting diode are damaged or not, generate the second electrical signal and the third electrical signal, and generate a plurality of control signals controlling the first switch to the fourth switch (elements 201 and 202).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claim 2, the prior art fails to teach or make obvious the process for determining whether the diodes are damaged in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623